Exhibit 10.2

APOGEE ENTERPRISES, INC.

2009 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN,

AS AMENDED AND RESTATED (2011)

 

Section 1. Purpose.

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining Non-Employee
Directors capable of providing strategic direction to, and assuring the future
success of, the Company, to offer such Non-Employee Directors incentives to put
forth maximum efforts for the success of the Company’s business and an
opportunity to acquire a proprietary interest in the Company, thereby aligning
the interests of such Non-Employee Directors with the Company’s shareholders.

 

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the Beneficial Owner (as defined in Rule 13d-3
promulgated under the Exchange Act) of 10% or more of the shares of Common Stock
of the Company then outstanding, but shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any
subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan. For purposes of this definition, “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b-2 promulgated under
the Exchange Act.

(b) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

(c) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent, Stock Award or Other Stock-Based
Award granted under the Plan.

(d) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Change in Control” shall mean:

(i) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or successor provision thereto, whether or not the Company is then
subject to such reporting requirement including, without limitation, any of the
following events:

(A) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities,
or other property, other than a merger of the Company in which all or
substantially all of the holders of the Company’s Common Stock immediately prior
to the consolidation or merger own more than 65% of the common stock of the
surviving corporation immediately after the merger in the same relative
proportions as their ownership of the Company’s Common Stock immediately prior
to the consolidation or merger;

 

1



--------------------------------------------------------------------------------

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company;

(C) any reorganization, reverse stock split, or recapitalization of the Company
which would result in a Change in Control; or

(D) any transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing.

(ii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities; or

(iii) the Continuing Directors cease to constitute a majority of the Company’s
Board.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(h) “Committee” shall mean the Nominating and Corporate Governance Committee of
the Board or any successor committee of the Board designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3.

(i) “Common Stock” shall mean shares of common stock, $.33-1/3 par value, of the
Company.

(j) “Company” shall mean Apogee Enterprises, Inc., a Minnesota corporation, and
any successor corporation.

(k) “Continuing Director” shall mean any person who is a member of the Board,
who is not an Acquiring Person or an Affiliate or Associate of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (A) was a member of the Board on the date of the applicable
Award Agreement or (B) subsequently becomes a member of the Board, if such
person’s initial nomination for election or initial election to the Board is
recommended or approved by a majority of the Continuing Directors. For purposes
of this definition, “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 promulgated under the Exchange
Act.

(l) “Director” shall mean a member of the Board.

(m) “Dividend Equivalent” shall mean any right granted under Section 5(d) of the
Plan.

(n) “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.

(o) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Shares on a
given date for purposes of the Plan shall be the closing sale price of the
Shares as reported on the NASDAQ Global Select Market on such date or, if such
market is not open for trading on such date, on the most recent preceding date
when such market is open for trading.

(p) “Non-Employee Director” shall mean a Director who is not also an employee of
the Company or an Affiliate.

 

2



--------------------------------------------------------------------------------

(q) “Option” shall mean an option granted under Section 5(a) of the Plan that is
not intended to meet the requirements of Section 422 of the Code or any
successor provision.

(r) “Other Stock-Based Award” shall mean any right granted under Section 5(f) of
the Plan.

(s) “Participant” shall mean a Non-Employee Director granted an Award under the
Plan.

(t) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

(u) “Plan” shall mean this Apogee Enterprises, Inc. 2009 Non-Employee Director
Stock Incentive Plan, as amended from time to time.

(v) “Restricted Stock” shall mean any Share granted under Section 5(c) of the
Plan.

(w) “Restricted Stock Unit” shall mean any unit granted under Section 5(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(x) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

(y) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

(z) “Shares” shall mean shares of Common Stock or such other securities or
property as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

(aa) “Stock Appreciation Right” shall mean any right granted under Section 5(b)
of the Plan.

(bb) “Stock Award” shall mean any Share granted under Section 5(e) of the Plan.

(cc) “2002 Plan” shall mean the Apogee Enterprises, Inc. Amended and Restated
2002 Omnibus Stock Incentive Plan, as amended from time to time.

 

Section 3. Administration.

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to any Award; (v) amend the terms and conditions of any Award or Award
Agreement; (vi) accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or cancelled, forfeited or
suspended; (viii) determine whether, to what extent and under what circumstances
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder of the Award or the Committee;
(ix) interpret and administer the Plan and any instrument or agreement,
including any Award Agreement, relating to the Plan; (x) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (xi) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other

 

3



--------------------------------------------------------------------------------

decisions under or with respect to the Plan or any Award or Award Agreement
shall be within the sole discretion of the Committee, may be made at any time
and shall be final, conclusive and binding upon any Participant, any holder or
beneficiary of any Award or Award Agreement.

(b) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan.

 

Section 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be 250,000. If an Award terminates or is forfeited or cancelled
without the issuance of any Shares, or if any Shares covered by an Award or to
which an Award relates are not issued for any other reason, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such termination, forfeiture,
cancellation or other event, shall again be available for granting Awards under
the Plan. If Shares of Restricted Stock are forfeited or otherwise reacquired by
the Company prior to vesting, whether or not dividends have been paid on such
Shares, then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award of Restricted Stock, to the
extent of any such forfeiture or reacquisition by the Company, shall again be
available for granting Awards under the Plan. Shares that are withheld in full
or partial payment to the Company of the purchase or exercise price relating to
an Award shall not be available for granting Awards under the Plan.

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for Awards
under the Plan. For Stock Appreciation Rights settled in Shares upon exercise,
the aggregate number of Shares with respect to which the Stock Appreciation
Right is granted, rather than the number of Shares actually issued upon
exercise, shall be counted against the number of Shares available for Awards
under the Plan. Awards that do not entitle the holder thereof to receive or
purchase Shares and Awards that are settled in cash shall not be counted against
the aggregate number of Shares available for Awards under the Plan.

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it deems equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) which thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards and (iii) the purchase or exercise
price with respect to any Award; provided, however, that the number of Shares
covered by any Award or to which such Award relates shall always be a whole
number. Such adjustment shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive.

 

Section 5. Awards.

(a) Options. The Committee is hereby authorized to grant Options to Non-Employee
Directors with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option.

 

4



--------------------------------------------------------------------------------

(ii) Option Term. The term of each Option shall be fixed by the Committee but
shall not be longer than 10 years from the date of grant.

(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part. The minimum
vesting period of Options shall be three years from the date of grant, unless
vesting of the Option is conditioned on performance of the Company or an
Affiliate or on personal performance (other than continued service with the
Company or an Affiliate), in which case the minimum vesting period of Options
shall be at least one year from the date of grant. Notwithstanding the
foregoing, the Committee may permit acceleration of vesting of Options in the
event of the Participant’s death, disability or retirement or a change in
control of the Company. The Committee shall also determine the method or methods
by which, and the form or forms (including, without limitation, cash, Shares,
other securities, other Awards or other property, or any combination thereof,
having a Fair Market Value on the exercise date equal to the applicable exercise
price) in which, payment of the exercise price with respect thereto may be made
or deemed to have been made.

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Non-Employee Directors subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
(or, if the Committee shall so determine, at any time during a specified period
before or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee; provided, however,
that the term of each Stock Appreciation Right shall not be longer than 10 years
from the date of grant. The Committee may impose such conditions or restrictions
on the exercise of any Stock Appreciation Right as it may deem appropriate.

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Non-Employee Directors with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times or upon achievement of established performance goals, in such
installments or otherwise as the Committee may deem appropriate. Such Awards
shall vest, in installments or otherwise, over at least a three-year period from
the date of grant, unless the Award is conditioned on performance of the Company
or an Affiliate or on personal performance (other than continued service with
the Company or an Affiliate), in which case the minimum vesting period of such
Award shall be at least one year from the date of grant. Notwithstanding the
foregoing, the Committee may permit acceleration of vesting of such Awards in
the event of the Participant’s death, disability or retirement or a change in
control of the Company.

(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

 

5



--------------------------------------------------------------------------------

(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s resignation or removal as a Director (in either case, as
determined by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.

(d) Dividend Equivalents. The Committee is hereby authorized to grant “Dividend
Equivalents” to Non-Employee Directors under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, the Committee may not grant Dividend Equivalents to Non-Employee
Directors in connection with grants of Options or Stock Appreciation Rights to
such Non-Employee Directors.

(e) Stock Awards. The Committee is hereby authorized to grant to Non-Employee
Directors Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

(f) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Non-Employee Directors such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement. Shares, or other securities
delivered pursuant to a purchase right granted under this Section 5(g), shall be
purchased for consideration having a value equal to at least 100% of the Fair
Market Value of such Shares or other securities on the date the purchase right
is granted. The consideration paid by the Participant may be paid by such method
or methods and in such form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof), as the Committee shall determine.

(g) General.

(i) Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property, or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

(iv) Term of Awards. The term of each Award shall be for a period not longer
than 10 years from the date of grant.

 

6



--------------------------------------------------------------------------------

(v) Limits on Transfer of Awards. Except as otherwise provided in this
Section 5(g)(v), no Award (other than a Stock Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution. The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer an Option to any “family member” (as such term is defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act of 1933, as amended) at any time that such
Participant holds such Option, provided that such transfers may not be for value
(i.e., the transferor may not receive any consideration therefor) and the family
member may not make any subsequent transfers other than by will or by the laws
of descent and distribution. Each Award under the Plan or right under any such
Award shall be exercisable during the Participant’s lifetime only by the
Participant (except as provided herein or in an Award Agreement or amendment
thereto relating to an Option) or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award (other than a Stock
Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate.

(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

(vii) Prohibition on Option and Stock Appreciation Right Repricing. Except as
provided in Section 4(c) hereof, no Option may be amended to reduce its initial
exercise price, no Option may be cancelled and replaced with an Option or
Options having a lower exercise price and no Option that is underwater may be
cancelled and exchanged for cash or another Award. In addition, except as
provided in Section 4(c) hereof, no Stock Appreciation Right may be amended to
reduce its grant price, no Stock Appreciation Right may be cancelled and
replaced with a Stock Appreciation Right having a lower grant price and no Stock
Appreciation Right that is underwater may be cancelled and exchanged for cash or
another Award.

(viii) Section 409A Provisions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance thereunder is otherwise payable or distributable to
a Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
separation from service, such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless the
Committee determines in good faith that (i) the circumstances giving rise to
such Change in Control, disability or separation from service meet the
definition of a change in ownership or control, disability, or separation from
service, as the case may be, in Section 409A(a)(2)(A) of the Code and applicable
proposed or final regulations, or (ii) the payment or distribution of such
amount or benefit would be exempt from the application of Section 409A by reason
of the short-term deferral exemption or otherwise. For purposes of this
paragraph, a “separation from service” shall mean a complete severance for any
reason of a Director’s relationship as a Director and/or independent contractor
of the Company and any Affiliates. A Director may have a separation from service
upon resignation as a Director even if the Director then becomes an officer or
employee of the Company or an Affiliate. In all events, separation from service
shall be construed to have a meaning consistent with the term “separation from
service” as used and defined in Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

Section 6. Amendment and Termination; Corrections.

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
shareholders of the Company shall be required for any amendment to the Plan
that:

(i) requires shareholder approval under the rules or regulations of the
Securities and Exchange Commission, the NASDAQ Global Select Market or any other
securities exchange that are applicable to the Company;

(ii) increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(iii) permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 5(g)(vii) of the Plan; and

(iv) permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of Sections
5(a)(i) and 5(b)(ii) of the Plan.

(b) Amendments to Awards. Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively. Except as otherwise provided in the Plan,
the Committee may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof. The Company intends that
Awards under the Plan shall satisfy the requirements of Section 409A to avoid
any adverse tax results thereunder, and the Committee shall administer and
interpret the Plan and all Award Agreements in a manner consistent with that
intent. If any provision of the Plan or an Award Agreement would result in
adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof.

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.

 

Section 7. General Provisions.

(a) No Rights to Awards. No Non-Employee Director, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Non-Employee Directors, Participants
or holders or beneficiaries of Awards under the Plan. The terms and conditions
of Awards need not be the same with respect to any Participant or with respect
to different Participants.

(b) Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant, or until such Award Agreement is delivered and accepted through
any electronic medium in accordance with procedures established by the Company.

(c) No Rights of Shareholders. Except with respect to Restricted Stock and Stock
Awards, neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a shareholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until the Shares have been issued.

(d) No Limit on Other Compensation Plans or Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation

 

8



--------------------------------------------------------------------------------

plans or arrangements, and such plans or arrangements may be either generally
applicable or applicable only in specific cases.

(e) No Right to Directorship. The grant of an Award shall not be construed as
giving a Participant the right to be retained as a Director.

(f) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the laws of the State of Minnesota.

(g) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be cancelled, terminated or otherwise
eliminated.

(j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(k) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.

 

Section 8. Effective Date of the Plan; Effect on 2002 Plan.

The Plan shall be subject to approval by the shareholders of the Company at the
2009 Annual Meeting of Shareholders to be held on June 24, 2009 and the Plan
shall be effective as of the date of such shareholder approval. On and after the
date of shareholder approval of the Plan, no automatic grants shall be made to
Non-Employee Directors pursuant to Section 7 of the 2002 Plan, and all grants to
Non-Employee Directors on or after the date of shareholder approval of the Plan
shall be made solely under the Plan. All grants previously made to Non-Employee
Directors under the 2002 Plan shall continue to be governed by the terms and
conditions of the 2002 Plan and any award agreements entered into thereunder.

 

Section 9. Term of the Plan.

The Plan shall terminate at midnight on June 23, 2019, unless terminated before
then by the Board. Awards may be granted under the Plan until the earlier to
occur of termination of the Plan or the date on which all Shares available for
Awards under the Plan have been purchased or acquired. As long as any Awards are
outstanding under the Plan, the terms of the Plan shall govern such Awards.

 

9



--------------------------------------------------------------------------------

Adopted by Board May 7, 2009, subject to and effective upon shareholder approval

Approved by shareholders on June 24, 2009

Amended by Board April 27, 2011, subject to and effective upon shareholder
approval

Approved by shareholders on June 22, 2011

 

10